Motion to partially vacate prior order and for reconsideration, etc., granted to extent of striking the first sentence of the decretal. paragraph of this court’s order entered June 18, 1981 and substituting therefor “It is ordered that the order entered on July 8,1980 as appealed from be and the same hereby is affirmed, without costs and without disbursements.” On the original appeal this court (Ross, J. dissenting) reversed Special Term, and granted summary judgment as to liability and struck the interrogatories, stating that “some of the members of this court deem [the interrogatories] to be extremely burdensome and palpably improper. However, plaintiff did not raise that issue at Special Term. Accordingly, were that the only issue with respect to the interrogatories, we would affirm the order directing plaintiff to answer the interrogatories.” (82 AD2d 765, 765-766.) But because of our determination granting partial summary judgment on the issue of liability which thus narrowed the issues, we struck the interrogatories without prejudice to application for disclosure with respect to the issues as thus limited. The Court of Appeals *709reversed as to summary judgment, reinstating Special Term’s order denying summary judgment on the issue of liability. (Andretti v Rolex Watch U.S.A., 56 NY2d 284.) In light of the Court of Appeals reversal of our decision on the summary judgment aspect of the case, defendant is now entitled to an order affirming Special Term’s order of July 8, 1980 requiring plaintiff to answer certain interrogatories. Concur — Sandler, J. P., Ross, Carro and Silverman, JJ.